Citation Nr: 0025435	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a nicotine 
dependence disorder.

2.  Entitlement to service connection for bladder cancer, 
lung cancer and peptic ulcer disease based on tobacco 
use/nicotine dependence during active service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from December 1941 to 
October 1945, and from October 1950 to June 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for nicotine dependence, peptic ulcer disease, and 
cancers of the left lung and bladder.

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 was enacted into law as Public Law No. 
105-206.  In pertinent part, that act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
See 38 U.S.C.A. § 1103 (West Supp. 2000).  However, that 
statute does not apply to veterans currently receiving 
benefits or veterans who filed claims on or before June 9, 
1998.  In the instant case, the appellant filed a claim in 
July 1997 seeking entitlement to service connection for a 
number of disorders he claimed were caused by cigarette 
smoking in service (lung cancer, bladder cancer and peptic 
ulcer disease), although the appeal was certified to the 
Board only as to the issue of service connection for a 
nicotine dependence disorder.  Nevertheless, since his 
original claim for disorders based on tobacco use in service 
was filed prior to June 9, 1998, the adjudication thereof is 
not affected by the aforementioned statute.

The issue of entitlement to service connection for bladder 
cancer, lung cancer and peptic ulcer disease based on tobacco 
use/nicotine dependence during active service is the subject 
of the remand portion of this decision.



FINDING OF FACT

There is no competent evidence showing that the appellant 
currently has a nicotine dependence disorder.


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
entitlement to service connection for nicotine dependence and 
therefore, there is no statutory duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The basic foundation of entitlement to VA compensation 
benefits is that a claimant have a current "disability" due 
to disease or injury incurred in or aggravated during 
service.  38 C.F.R. § 3.303 (1999); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  It is not enough that an injury or disease began in 
service.  Congress has specifically limited entitlement for 
service connected disease or injury to cases where a disease 
or injury incurred or aggravated in service results in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (citing Rabideau v. Derwinski, 2 Vet. App. 141 
(1992)).

This claim is not well grounded because while the evidence of 
record shows a long history of cigarette smoking during and 
after service, there is no competent evidence showing that 
the appellant is currently nicotine dependent.  In fact, just 
the opposite appears to be the case; the record reflects that 
he smoked cigarettes for many years until finally quitting in 
1973, over twenty five years ago at this point, when a 
physician told him that he would not perform a surgical 
procedure unless he quit.  The appellant has steadfastly 
maintained that he has not smoked since quitting in 1973.  
The medical evidence corroborates his claim; when he was 
examined for this disorder by a VA staff psychologist in 
April 1998, he was diagnosed with nicotine dependence, in 
full remission.  According to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), nicotine dependence is a 
substance abuse disorder, but the term full remission means 
that none of the criteria for this diagnosis have been met at 
any time during a period of 12 months or longer.  A VA health 
science specialist interviewed the appellant in May 1998 and 
came to the same conclusion, namely, that based on his 
medical history, he was nicotine dependent between the ages 
of 20 and 51 (from approximately 1941 to July 1973), but 
that, "[n]o apparent substance abuse problems or mental 
health problems are evidence at the time of evaluation."  
There is no other evidence of record showing that the 
appellant is currently nicotine dependent.  The Board 
reviewed the statement of Dr. Porterfield dated in September 
1997, but this statement provides no basis to establish a 
current nicotine dependence disorder as Dr. Porterfield 
stated only that there was a possible relationship between 
the appellant's bladder cancer and cigarette smoking.  There 
is no dispute as to the fact that the appellant smoked 
cigarettes many years ago and that he has a history of 
recurrent bladder tumors, most recently treated by Dr. 
Porterfield in July 1998, (as well as a history of lung 
cancer and peptic ulcer disease treated many years ago), but 
what is not shown by any competent evidence is a current 
nicotine dependence disorder.

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997); see also 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997) (criteria for 
establishing whether an illness may be considered secondary 
to service-incurred nicotine dependence pursuant to 38 C.F.R. 
§ 3.310).  However, as stated above, only the issue of 
service connection for nicotine dependence is presently 
before the Board on appeal, and what is lacking here is 
evidence showing current nicotine dependence to fulfill the 
first requirement of a well grounded claim, i.e. of a current 
disability.  For purposes of a well-grounded claim, the 
aforementioned USB Letter 20-97-14 noted that service 
connection for nicotine dependence could be established based 
on a current diagnosis of nicotine dependence along with 
medical-nexus evidence showing that the dependence originated 
in service.  In this case, while the reports dated in April 
and May 1998 from the VA staff psychologist and health 
science specialist provide medical-nexus evidence to 
establish a history of nicotine dependence originating in 
service, a current diagnosis for this disorder is not shown.

Where the appellant has not met this burden, VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim as there is 
no competent evidence showing that the appellant has a 
nicotine dependence disorder.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for nicotine dependence as not well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384 (1996) (en 
banc) (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).

ORDER

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection for a nicotine dependence 
disorder is denied.


REMAND

As noted above in the INTRODUCTION, the claim seeking 
entitlement to service connection for bladder cancer, lung 
cancer and peptic ulcer disease based on tobacco use/nicotine 
dependence during active service will be remanded for further 
appellate processing.  Service connection for these disorders 
was denied by rating decision in September 1998, and although 
only the issue of service connection for the nicotine 
dependence disorder was certified for appeal based on the 
appellant's notice of disagreement filed in November 1998 
(wherein he stated disagreement only with denial of service 
connection for the "nicotine dependent condition"), it is 
clear from his statements made on his substantive appeal (VA 
Form 9) of April 1999, that he expressed in a timely manner 
disagreement with the RO's denial of service connection for 
the lung and bladder cancers as well as peptic ulcer disease 
based on tobacco use/nicotine dependence during active 
service.  Hence, appellate review of this issue has been 
initiated, requiring the RO to reexamine the claim, determine 
if additional review or development is warranted, and if such 
action does not resolve the matter by either granting the 
benefit sought or through withdrawal of the notice of 
disagreement, issue a statement/supplemental of the case in 
accordance with established procedures.  See 38 U.S.C.A. 
§ 7105(d)(2) (West 1991); 38 C.F.R. § 20.201 (1999); see also 
Gallegos v. Gober, No. 99-106 (U. S. Vet. App. Aug. 11, 
2000).  On this latter point, the Court of Appeals for 
Veterans Claims has directed that where a claimant has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for further appellate processing, to include 
issuance of a statement of the case in the event the benefit 
sought remains denied pending reexamination and development 
of the claim, if appropriate.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).
Moreover, since this issue requires further development, the 
RO is directed on remand to consider the appellant's tobacco 
use claim pursuant to the above-cited General Counsel's 
holding in VAOPGCPREC 19-97 (May 13, 1997).  In this 
precedent opinion, the General Counsel held the following:  A 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 
38 C.F.R. § 3.310(a), depends upon whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits, whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  These are questions that 
must be answered by adjudication personnel applying 
established medical principles to the facts of particular 
claims.

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should readjudicate the 
appellant's tobacco use claim for the 
disorders in question (cancers of the 
lungs and bladder and peptic ulcer 
disease) pursuant to the General 
Counsel's holding in VAOPGCPREC 19-97, 
as alluded to above in this remand.  Any 
additional evidentiary/medical 
development deemed necessary to fully 
address this claim in line with the 
General Counsel's opinion in VAOPGCPREC 
19-97 should be accomplished.  
Thereafter, if the decision remains 
adverse to the appellant in any manner, 
he and his representative should be 
furnished a statement of the case and 
given the opportunity to respond 
thereto.  However, the issue should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including perfecting the 
appeal by timely filing a substantive 
appeal (VA Form 9) or equivalent 
correspondence containing the necessary 
information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

